Citation Nr: 0502158	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  94-35 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for cystitis and 
prostatitis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Atlanta, Georgia, Regional Office 
(RO).

A videoconference hearing was held in August 1997 before a 
Veterans Law Judge (VLJ) who was assigned to conduct that 
hearing.  A transcript of that hearing has been prepared and 
included in the claims folder for review.  In November 2004, 
the Board contacted the veteran and informed him that the VLJ 
had retired from the Board, and that if the veteran so 
wished, he could provide testimony before a different VLJ.  
The veteran responded and informed the Board that he did not 
wish to have another hearing.  

In February 1998, the Board issued a decision regarding the 
issues of increased evaluations for a hiatal hernia and 
bilateral otitis externa.  The Board remanded the four 
remaining issues, which included requests for increased 
evaluations for bilateral hearing loss and 
cystitis/prostatitis.  The Board also remanded the issues 
involving service connection (for skin and psychiatric 
disabilities).  The issue involving entitlement to a total 
disability evaluation based on individual unemployability due 
to the veteran's service-connected disabilities (TDIU) was 
also remanded to the RO.  All were remanded for the purposes 
of obtaining additional information and further processing.  

Since that time, the RO has granted the veteran's request for 
a TDIU in a rating action, dated May 2004.  Additionally, an 
increased evaluation was granted for the bilateral hearing 
loss in that same action.  Service connection was not granted 
for the skin and psychiatric disabilities.  The veteran then 
informed the VA, in June 2004, that he only wished to pursue 
his claim for an increased evaluation for cystitis and 
prostatitis, and that he was withdrawing the other issues 
from appellate review.  Hence, the only remaining issue that 
is now before the Board is the single issue listed on the 
cover page of this action.  


FINDINGS OF FACT


1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  The veteran's cystitis and prostatitis symptomatology 
produces chronic urinary tract infections along with an 
increase in voiding functions during the day and at night.  

3.  The evidence does not reveal that the veteran must 
urinate every hour, that he must wear an appliance, or that 
he experiences incontinence.  The evidence does not show that 
he has a contracted bladder or must wear absorbent materials 
or must use a catheter or must void five or more times during 
the night.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for cystitis and prostatitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 
4.14, 4.104, Diagnostic Codes 7512 and 7527 (1993) and 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In conjunction with his claim for an increased evaluation, 
the veteran has asserted that the RO erred in not assigning a 
higher rating for his disability involving cystitis and 
prostatitis.  He maintains that the 20 percent rating does 
not take into account the discomfort, embarrassment, leakage, 
and other symptoms that can be attributed to these two 
conditions.  He has therefore asked that the Board find in 
his favor and grant him a disability evaluation in excess of 
20 percent.  

During the long course of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law (November 
2000).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

With respect to the appellant's claim seeking entitlement to 
an increased evaluation for cystitis and prostatitis, VA's 
duties have been fulfilled to the extent possible.  VA must 
notify the veteran of evidence and information necessary to 
substantiate the claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified of the information 
necessary to substantiate the claim by means of the 
discussions in the rating decisions, the statement of the 
case (SOC), and the supplemental statements of the case 
(SSOC).  Specifically, in those documents, the appellant has 
been told that he needed to submit evidence supporting his 
assertions that his condition was more disabling than rated.  
He was told that he must show that the symptoms and 
manifestations produced by the cystitis and/or prostatitis 
qualified the veteran for a higher rating pursuant to the 
rating criteria found at 38 C.F.R. Part 4, Diagnostic Codes 
7512 and/or 7527.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, in a letter issued in December 2003, which spelled 
out the requirements of the VCAA and what the VA would do to 
assist the veteran.  The VA also informed the appellant that 
it would request records and other evidence, but that it was 
the appellant's responsibility to ensure that the VA received 
the records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO asked the 
veteran if there were any medical records that would assist 
the VA in deciding his claims.  He informed the RO that he 
was receiving treatment from the VA.  The veteran provided 
the requisite information and those documents were obtained, 
and have been included in the veteran's claim folder.  The 
veteran also provided testimony before an RO hearing officer 
and the Board and copies of those hearing transcripts from 
these actions have been included in the claims folder for 
review.  It seems clear that the VA has given the veteran 
every opportunity to express his opinions with respect to his 
claims and the VA has obtained all known documents and 
information that would substantiate the veteran's assertions.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects the veteran underwent numerous 
physical examinations to determine the nature and severity, 
of his prostatitis and cystitis - the most recent examination 
was performed in June 2003.  

Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure examinations 
of the veteran and the Board's development instructions in 
its Remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002).

Therefore, it is the conclusion of the Board that the 
requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in this instance.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, the initial AOJ decision was made before 
November 9, 2000, the date the VCAA was enacted.  The Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002); see also Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (there is no implicit exemption for the notice 
requirements contained in 38 U.S.C.A. § 5103(a) (West 2002) 
from the general statutory command set forth in section 38 
U.S.C.A. § 7261(b)(2) (West 2002) that the US Court of 
Appeals for Veterans Claims shall "take due account of the 
rule of prejudicial error.")  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement with regard to the 
issue discussed on appeal was harmless error.  In letters to 
the veteran, along with the SOC and the SSOCs, the RO 
informed him of what information he needed to establish 
entitlement to an increased evaluation.  The veteran was 
further told that he should send to the RO information 
describing additional evidence or the evidence itself.  The 
notice was provided before the RO's most recent transfer of 
the appellant's case to the Board, and the content of that 
notice and various duty to assist letters, along with the SOC 
and SSOCs, fully complied with the requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2004).  The various letters satisfy the VCAA content-
complying notice.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Therefore, to decide the 
issue addressed in this decision would not be prejudicial 
error to the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In particular, the RO 
asked the veteran to tell VA about any additional information 
or evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, the SOC, the 
SSOCs, and their accompanying notice letters, VA satisfied 
the fourth element of the notice requirements.   

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  

In essence, the veteran in this case has been notified as to 
the laws and regulations governing increased rating claims.  
He has, by information letters, rating decisions, the SOC, 
and the SSOCs, been advised of the evidence considered in 
connection with his appeal and what information VA and the 
veteran would provide.  Thus, the Board finds that there has 
been no prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2004) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (Court) has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2004).  With respect to the issue before the Board, the 
appeal does not stem from the veteran's disagreement with an 
evaluation assigned in connection with the original grant of 
service connection, and the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, are not for consideration.  
Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

The veteran has asserted that his cystitis and prostatitis 
disability is under rated.  During his hearing before the 
Board, conducted in August 1997, the veteran complained that 
he had to take a variety of medications to control the 
disability.  He stated that he suffered from near constant 
pain and that he had previously had troubles urinating.  
However, at that same hearing, the veteran admitted that he 
did not have constant infections and that when he did suffer 
from one, he ingested medications to combat the infection.  
Additionally, the veteran stated that he frequently voided 
and that he was forced to wear pads to protect his clothing.  

The record reflects that after the veteran was discharged 
from the US Air Force, he applied for VA compensation 
benefits.  One of the benefits he sought to obtain was 
entitlement to service connection for cystitis and 
prostatitis.  The RO reviewed the veteran's records and 
subsequently granted service connection for this disability 
in March 1972.  A 10 percent disability rating was granted.  

In 1991, the veteran applied for an increased evaluation for 
this disability.  Initially the veteran was denied an 
evaluation in excess of 10 percent and the veteran appealed 
that decision.  In August 1993, a VA examination was 
performed.  That examination found an enlarged prostate that 
was boggy.  The veteran also provided testimony before an RO 
hearing officer in September 1993.  During that hearing, the 
veteran complained of the amount of times he needed to 
urinate.  Subsequently, the RO hearing officer concluded that 
the severity of the veteran's disability entitled him to a 20 
percent evaluation.  The RO effectuated that determination in 
a rating action dated November 24, 1993.  The veteran was 
notified of this action but he requested that an evaluation 
in excess of 20 percent be awarded for this disorder.

As noted, in conjunction with the veteran's claim, the 
veteran's VA treatment records have been obtained and 
included in the claims folder for review.  The records dating 
from 1994 onward do show repeated treatment for urology-type 
complaints.  A treatment record from April 1995 shows that 
the veteran complaining of frequent voiding and dysuria.  The 
same record notes that a prescription for amoxicillin was 
given.  A September 1996 record noted specifically that the 
veteran was voiding between two to four times a night, with 
voiding only occurring two to three times during the day.  
The force of the urination was reported as decreased along 
with episodic hesitancy. 

A record, dated May 1997, reported that the veteran's PSA 
level, as of August 1996, was 0.4, and his creatine level was 
1.0, as of April 1997.  The examiner noted that the veteran 
was having treatment success with the use of "Proscan".  
The prostate was examined and it was reported as smooth and 
with no nodules.  

The veteran once again received treatment for complaints 
involving prostatitis/cystitis in February 1999.  The veteran 
again complained of urinary frequency and discomfort.  
Testing was accomplished but did not reveal any active 
infections.  

Between 1999 and 2001, the veteran repeatedly received 
treatment at the Atlanta VA Medical Center.  However, a 
synopsis of the treatment received during that time period 
reveals that most of those appointments were for treatment 
for aging diseases, congestive heart disorder, bursitis, 
diabetes mellitus and podiatry complaints.  They do not show 
repeated specific treatment for cystitis or prostatitis.  

It is noted that the claims folder contains a copy of the 
veteran's Social Security Administration (SSA) records.  
These records show that the veteran was granted SSA benefits 
in May 1991.  However, the veteran was granted these benefits 
based on the following health problems:  severe chronic 
depression, coronary artery bypass, osteoarthritis, and 
gastrointestinal disorders.  Cystitis and prostatitis were 
not mentioned in the award and thus, they are not for 
consideration.  

Finally, the claims folder contains a urological examination 
that was performed in June 2003.  Prior to the examination, 
the veteran complained of pain on urination, slowing of the 
stream, difficulty in starting urination, an inability to 
hold his urination, and voiding frequency.  On examination, 
the doctor noted that the veteran had an enlarged prostate.  
Although the examiner reported that the veteran had slow 
flow, the examiner attributed this to an obstructing prostate 
with a moderate degree of trabeculation of the bladder with 
cellule formation.  The veteran's PSA count was normal and 
the urine was found to be normal, with no signs of infection.  
The doctor specifically diagnosed the veteran as suffering 
from a voiding dysfunction with recurrent urinary tract 
infections.  

It is noted that the doctor, in the above reported 
examination, did write that the veteran did not have urinary 
incontinency and did not require the use of absorbent 
material or pads.  However, in a letter written to the VA by 
the veteran, dated June 2004, that he did use absorbent pads 
and had used said pads since the early 1990s.  

The veteran's service-connected disability (cystitis and 
prostatitis) has been rated under the provisions of 38 C.F.R. 
Part 4, Diagnostic Codes 7512 and 7527.  Diagnostic Code 7512 
related to chronic cystitis and Diagnostic Code 7527 
corresponds to prostatitis.  38 C.F.R. Part 4.  By regulatory 
amendment effective February 17, 1994, changes were made to 
the schedular criteria for evaluating chronic cystitis.  
Where the law or regulations governing a claim change while 
the claim is pending, as in the veteran's case, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  However, where compensation is 
awarded or increased pursuant to any Act or administrative 
issue, the effective date of such an award or increase shall 
not be earlier than the effective date of the Act or 
administrative issue.  See 38 U.S.C.A. § 5110(g) (West 2002).  
In addition, the General Counsel of VA has held that if the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) (West 1991) can be no earlier than the effective date 
of that change.  See VAOPGCPREC 3-2000.  As such, the revised 
Rating Schedule for the veteran's disabilities cannot be 
applied to a claim prior to February 17, 1994.  However, the 
old criteria may be applied to the period prior to and after 
February 17, 1994, if the old criteria is more favorable to 
the veteran in comparison with the new.

Under the criteria for chronic cystitis in effect prior to 
February 17, 1994, Diagnostic Code 7512 provides that mild 
chronic cystitis warrants a noncompensable rating.  Moderate 
cystitis, with pyuria, diurnal and nocturnal frequency, 
warrants a 10 percent rating.  Moderately severe cystitis 
with diurnal and nocturnal frequency with pain and tenesmus, 
warrants a 20 percent rating.  Severe cystitis, with 
urination at intervals of one hour or less, or with a 
contracted bladder, warrants a 40 percent rating, and where 
incontinence exists, requiring constant wearing of an 
appliance, a 60 percent rating is warranted.  38 C.F.R. Part 
4 (1993).  

Under the revised criteria, effective February 17, 1994, for 
chronic cystitis, including interstitial and all etiologies, 
infectious and non-infectious, chronic cystitis is rated as 
voiding dysfunction.  See 38 C.F.R. § 4.115b (2004).  Voiding 
dysfunction is rated under the three subcategories of urine 
leakage, urinary frequency, and obstructed voiding.  See 
38 C.F.R. § 4.115a (2004).  

Evaluation under urine leakage involves ratings ranging from 
20 to 60 percent and contemplates continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence.  When these factors require the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than four times per day, a 60 percent 
evaluation is warranted.  When there is leakage requiring the 
wearing of absorbent materials which must be changed 2 to 4 
times per day, a 40 percent disability rating is warranted.  
A 20 percent rating contemplates leakage requiring the 
wearing of absorbent materials which must be changed less 
than 2 times per day.  Id.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates a daytime voiding 
interval less than 1 hour, or awakening to void 5 or more 
times per night.  A 20 percent rating contemplates daytime 
voiding interval between 1 and 2 hours, or awakening to void 
3 to 4 times per night.  A 10 percent rating contemplates 
daytime voiding interval between 2 and 3 hours, or awakening 
to void 2 times per night.  Id.

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating contemplates 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following: 

(1)  post-void residuals greater than 150 
cubic centimeters (cc's); 
(2)  uroflowmetry; markedly diminished 
peak flow rate (less than 10 cc's per 
second); 
(3)  recurrent urinary tract infections 
secondary to obstruction; 
(4)  stricture disease requiring periodic 
dilatation every 2 to 3 months. 

A noncompensable rating contemplates obstructive 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year.  Id.

With respect to the old criteria for prostatitis, the old 
criteria required that the condition be rated as for chronic 
cystitis depending upon the functional disturbance of the 
bladder.  38 C.F.R. Part 4, Diagnostic Code 7527 (1993).  
Pursuant to the new criteria, in effect after February 17, 
1994, residuals of prostate gland injuries, infections, and 
hypertrophy are evaluated as voiding dysfunction or urinary 
tract infection, which ever is predominant.  Urinary tract 
infections (38 C.F.R. § 4.115a (2004)) requiring long-term 
drug therapy, one to two hospitalizations per year and/or 
requiring intermittent intensive management warrant a 10 
percent rating.  Urinary tract infections where the evidence 
shows recurrent symptomatic infection requiring drainage and 
frequent hospitalization (greater than two times per year) 
and/or requiring continuous intensive management warrant a 30 
percent rating.  Id.

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Upon 
reviewing the longitudinal record in this case, it is the 
determination of the Board that the evidence does not support 
an evaluation in excess of 20 percent under the old criteria.  
The medical examinations have not shown that the veteran 
suffers from incontinence that require him to where an 
appliance continuously.  Moreover, there is no indication 
that the veteran has a contracted bladder or that he must 
urinate at intervals of one hour or less.  These are the 
basic requirements that have not been shown pursuant to 38 
C.F.R. Part 4, Diagnostic Code 7512 and 7527 (1993).  

Although the veteran has complained about experiencing and 
being treated for chronic prostatitis, the record does not 
corroborate his contentions.  The VA medical treatment 
records repeatedly show that the veteran's prostate was 
within normal limits or that it was slightly enlarged.  With 
respect to urinary tract infections, it is true that the 
veteran has experienced numerous urinary tract infections 
during the course of the appeal.  The veteran has had to take 
medications for the treatment of these infections and he has 
taken medications to help in the treatment of his 
prostatitis. 

However, those same records do not show that the veteran has 
undergone drainage or frequent hospitalization or continuous 
intensive management for the treatment of any urinary tract 
infections.  With respect to urinary frequency, the veteran 
has not testified nor has he ever claimed that he must void 
every hour during the day or that he voids more than five 
times at night.  Also, there is nothing in the record 
indicating that the veteran has ever required the wearing of 
a catheter, either occasionally or continuously.  

Since the veteran began his appeal, he has continuously 
complained about the amount of times he must urinate.  He has 
also testified and written that he must use pads or absorbent 
materials.  However, despite his assertions, a medical 
examiner has not repeatedly noted the use of pads or 
absorbent materials.  Additionally, the veteran has never 
submitted any documentation showing the purchase of such 
absorbent materials or the prescribing of said pads.

Hence, it is the decision of the Board that the preponderance 
of the evidence is against the veteran's claim in that his 
cystitis and prostatitis is not manifested by a disability 
picture that would allow for a disability evaluation in 
excess of 20 percent under the new rating criteria.  
Therefore, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 20 percent 
regardless of whether the veteran's disability is rated under 
the old or new rating criteria.  Thus, the veteran's request 
for an increased evaluation for cystitis and prostatitis in 
excess of 20 percent is denied.

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected cystitis and prostatitis, as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2004) are not met.


ORDER

A disability evaluation in excess of 20 percent for cystitis 
and prostatitis is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


